Opinion of the Court

EVERETT, Chief Judge.
A general court-martial consisting of a military judge sitting alone convicted the appellant of possession of cocaine,1 in violation of Article 92, Uniform Code of Military Justice, 10 U.S.C. § 892, and sentenced him to a bad-conduct discharge, confinement at hard labor for 3 months, and reduction to the lowest enlisted grade. The convening authority approved both the findings and the sentence, but pursuant to the recommendation of the military judge, he suspended the bad-conduct discharge for a period of 10 months. The punitive discharge has now been remitted. The United States Coast Guard Court of Military Review affirmed. United States v. Courts, 4 M.J. 518 (C.G.C.M.R.1977).
*286We granted review to consider appellant’s claim that he was prejudiced by the admission at trial of evidence for which an adequate chain of custody had not been established. Also before us is his contention that the military judge should have granted the defense request for production of appellant’s sister as a witness during the sentencing phase of his trial.
I

Chain of Custody

ET2 Mark J. Whipple,2 testifying under a grant of immunity, was the central witness for the Government. He revealed that, while sailing to Peru on the Coast Guard Cutter GLACIER, he and appellant had several conversations about purchasing cocaine on the black market when the ship docked. Whipple had offered his services to Courts and other shipmates in making a purchase since he had “a pretty good idea” where to go. Whipple was “to get a percentage of what was bought in exchange for my going through the transaction.” In buying cocaine, Whipple was to use money provided by several individuals — among them Courts. After their arrival in Peru, a purchase was made on or about March 20, 1976, from a “fellow known to me as Ed.”3 Whipple had met with Ed in the presence of appellant and others. Later on the same day Whipple and appellant went by taxi cab to Ed’s house at Callao, Peru, where they purchased cocaine from him.
Only Courts and Whipple were present at that time. Courts bought cocaine with his own money, while Whipple used for this purpose money that had been supplied by several shipmates. Whipple paid Ed $2600 for some 260-280 grams of cocaine. Courts bought “approximately 50 grams” for “somewhere between $400 to $500.” Whipple described the mechanics of the transaction in these terms:
I went back to the ship, got the money, while they brought the coke over. I looked at it, and sampled it, it seemed pretty good. So I left there, COURTS remained and I went back to the ship and got my money plus WILES gave me $1,000 and GIERMEK [4] gave me $1,000 because they could not come. Ed did not want a whole bunch of people with us. They asked me to pick theirs up and they gave me the money. I went back to the ship in the same taxi cab that took me, waited for me and took me back to the house. We counted out the money, gave it to Ed, and took possession of our cocaine.
According to Whipple, the cocaine delivered to them included that which he had bought for himself and his two shipmates and that which appellant had purchased. Since the drugs were in one of two packages of “fairly good size,” he and Courts divided the contents between themselves before leaving Ed’s house. The witness explained that:
[W]e opened these bags up and divided them up into a number of smaller quantities. Some of it was cut, some of it was uncut, packaged up in a number of different containers ranging anywhere from 10 grams of a cut substance all the way up to maybe 25-30 grams uncut.
The cocaine which Whipple possessed at this point and which Courts possessed had all “come from the same mixed delivery.”
We just started weighing out the quantities. It came from the same one or two bags there, I am not really certain if it was one bag or two bags, but it all came from the same source.
Ed provided the cutting agent; Whipple thought “he said it was .05 percent boric acid in a powder form.” All of the cocaine delivered by Ed was taken into their posses*287sion by Whipple and appellant, none being left at Ed’s house. “We took all of it with us. I took part of it first, and delivered it and came back and got the rest and then departed.” Whipple and Courts went back to the ship by taxi cab and arrived about 8:30 p. m. Whipple had cocaine along his waist; it was “tucked underneath my belt and my shirt tucked over it.”
Whipple assumed that Courts had cocaine on his person when he arrived at the ship, since “he wouldn’t have left it at Ed’s house, I don’t think.” However, Whipple didn’t “honestly recall” seeing Courts physically in possession of cocaine after they had left Ed’s. He did not think that Courts had gone on the GLACIER after they had arrived back at the dock. Indeed, Whipple had not seen Courts back aboard the ship until the last day that it was in port.
Recalled by the Government as a witness, Whipple testified that he had used cocaine many times. From the time when the GLACIER arrived in Peru until a later time when he turned in his own supply of cocaine, Whipple had inhaled drugs “constantly.” 5 Inhalation was by means of a straw or a piece of paper rolled up “like a straw.” He had seen Courts inhale cocaine “at Ed’s house.” Incident to uses of cocaine, Whipple had weighed cocaine on various occasions. At Ed’s house he and Courts had “measured out roughly 10 grams increments” of cocaine by means of a scale with two balance pans and a set of metric weights. Asked how he knew this was cocaine, Whipple responded:
I don’t really know; I am not a chemist. It was something that was very similar in appearance and effect to what I had used earlier and had been told was cocaine. I was told that this was cocaine and I naturally assumed that it was cocaine.
Whipple then described cocaine as a white crystalline powder. Its physiological effect on him had been
[a] numbing sensation, for ... I guess it is related to novocaine and procaine in that it is a pain killer. It has a numbing effect.
In the sinus and the throat, anywhere the saliva with the coke would trickle down becomes numb. You get a feeling of euphoria, you have a sensation that you are speeding like you were using an amphetamine or something. Your blood pressure goes down and your heart beats and you feel very anxious and somewhat nervous like you had drank a whole lot of coffee. Keyed up a little bit.
Later in the trial, before the Government called as a witness a forensic chemist named Buer, defense counsel objected that his testimony would be irrelevant because he would be describing the composition of substances whose source had not been established. The defense noted that, even if Mr. Buer had tested cocaine which came from Whipple and had been purchased at Ed’s house, the substance which Courts bought might have been in an entirely different bag. Trial counsel conceded “that the testimony of WHIPPLE is not clear whether or not COURTS’ cocaine was in fact from the same package that WHIPPLE’s cocaine came from.” However, he proposed to establish a chain of custody between the chemist and the initial delivery of cocaine to Whipple at Ed’s house. In this way, trial counsel planned to give weight to Whipple’s “lay testimony” about the substance which he had seen in appellant’s possession. In the same connection, trial counsel referred to the Manual provision concerning corroboration of accomplice testimony. Para. 153a, Manual for Courts-Martial, United States, 1969 (Revised edition).
The military judge overruled the defense objection that Mr. Buer’s testimony would be irrelevant. He determined to “admit it for the purpose not of establishing that any substance . . . possessed by the defendant was cocaine but for the purpose of establishing that the witness WHIPPLE *288had some experience and ability to tell cocaine.” (Emphasis supplied.)
In seeking to demonstrate that a chain of custody existed, the Government recalled Whipple once again. He testified that some five days after its purchase at Ed’s, he had turned in his cocaine to the GLACIER’S Drug Exemption Officer, CWO Hampton. As to its packaging at that time, he stated:
There were six plastic bags each containing approximately an ounce and a half. These plastic bags were sealed with adhesive tape. There was a seventh container which was a wax paper like container, just a large piece of wax paper folded up similar to an envelope. That contained probably a little less than an ounce, but it was different from the other it was bought from a different person and at a different time, it was different quality.
The six plastic bags had come from Ed’s, but the paper container had not. It had been purchased from an unidentified Peruvian national. Whipple had sampled all seven packages; the physiological effects had been “euphoria, numbness, speeding like I had been taking amphetamines, that’s about it.”
CWO Hampton testified that, in connection with his collateral duties as drug exemption officer aboard the GLACIER, he had counseled Whipple. Then Whipple had turned in to him approximately three quarters of a pound of suspected cocaine. “Later on it was weighed by Federal officers and tested.”
When delivered to Hampton around March 25, the substance
was packaged in a clear plastic bag. There were six bags of similar packaging sealed with an adhesive tape and then there was one package, the seventh package was of wax paper type packaging was not sealed and they were all in a white opaque bag with the department store in Valpariso lettering on it, similar to Montgomery Ward. Ontaro Department Store I think it was. The small white opaque plastic shopping type bag.
Hampton had placed the material in his safe “without examining it at that time.” Upon the return to the ship two days later of its executive officer, Commander Coste, Hampton turned the material over to him in the wardroom. The last time he had seen the substance before it left the vessel “was when it was withdrawn from the narcotics safe in sickbay and tested by federal officers.”
Lieutenant Commander Harry D. Hamilton, Chief of the Intelligence and Law Enforcement Branch for the Eleventh Coast Guard District, identified prosecution exhibit 9, a custody receipt card for items purportedly received from Commander Coste at Long Beach, California, on April 9th. The document referred to one “plastic bag containing six baggies of white powder and one paper packet of white powder.” On its reverse side was a Coast Guard Intelligence chain of custody receipt. This indicated that on April 9th Hamilton released this same property to Special Agent Clifford Loveless of the Drug Enforcement Administration (DEA), the purpose being “DEA Lab.” Hamilton testified that he had received and delivered the material as shown on this exhibit.
Next, Mr. Buer was called and stated that, as a forensic chemist for the Drug Enforcement Administration, he had tested specimens for cocaine “at least 300 times.” Through him, the Government offered in evidence prosecution exhibit 10, a completed DEA Form entitled “Report of Drug Property Collected, Purchased, or Seized.” The name of the subject of the report was Mark J. Whipple; the alleged drug was cocaine in an approximate gross quantity of ten ounces; the marks or labels were described as “Plastic bags containing a strip of white surgical tape and the initials CEL and date of 4/5/76.”6 According to the report, the original container was not being submitted separate from the drug.
Other entries on the form show that on April 12 Evidence Custodian Simpson received from Loveless one package with an *289unbroken seal. At the bottom of the form is a Laboratory Analysis Comparison Report, which purports to give the results of an analysis conducted by Mr. Buer on April 16. Defense counsel interposed a “continuing objection” for “relevance” as to exhibit 10 but stated that he had no other objections. The exhibit was received in evidence.
According to Buer, after he had “received a sealed Drug Enforcement Administration locked sealed evidence envelope,” he
broke the seal on it and removed the contents. I found them to be seven small plastic bags containing ... or eight clear plastic bags containing a white powder. A wax paper packet containing a white powder and small plastic vial containing a white powder. Upon visual examination of the eight plastic bags I found that one had a different appearance and texture from the rest. I segregated that one and gave it . what I did then was breakdown the exhibit as I received it. Seven of the bags of white powder I labelled as Exhibit A, the separate bag I labelled as Exhibit B, the wax paper packet I labelled Exhibit C and the vial as Exhibit D. I treated each one of those as a separate exhibit.
Each bag had been tested separately with a chemical reagent. Because Buer’s tests indicated that seven of the bags were of the same composition and strength, they had been grouped by him as exhibit A. The other, which was of “a different appearance and texture,” was analyzed separately as exhibit B. According to the tests all the exhibits contained cocaine. After performing the tests, Buer “sealed the material back in the original clear plastic bag.”
After this evidence, the Government rested, whereupon the defense moved unsuccessfully for findings of not guilty to all the charges and specifications. Then the defense rested.
We shall treat trial defense counsel’s “continuing objection” to the “relevance” of prosecution exhibit 10 and of Buer’s testimony as having two aspects: (a) an assertion that the cocaine tested was not relevant even if it was the same which Whipple testified he had purchased at Ed’s house; and (b) a claim that there was no chain of custody to establish that this was the same substance that Whipple had purchased while he was with appellant.
As to the former contention, the military judge ruled, when the defense counsel first objected, that Whipple’s connection with the cocaine tested by Buer was relevant because it helped establish that Whipple could recognize cocaine. However, a person might be able to identify a substance as cocaine on one occasion in a particular setting and yet misidentify some other substance as cocaine at another time and place. Thus, the relevance of this evidence was minimal under the theory on which it was initially admitted by the military judge. Moreover, if the trial had been before court members, rather than a military judge, we would be concerned that the triers of fact might be confused about the significance of this evidence.
From the record we cannot discern whether at a later time in the trial the military judge concluded that the chemist’s testimony and laboratory analysis also were relevant and would be considered for another purpose. If so, we concur in that conclusion, since we would deem it quite relevant that a substance which is later identified by a chemist as cocaine came into Whipple’s possession as part of a transaction in which Courts allegedly bought cocaine from the same seller at the same time and place. Furthermore, Whipple’s testimony as to how he and Courts had cut the cocaine at Ed’s house tends to show that if cocaine was possessed then by Whipple, it also was possessed by Courts.
Accordingly, even if the military judge did not seek to limit the receipt of evidence about the laboratory analysis to the purpose for which he initially ruled it admissible— namely, to demonstrate Whipple’s ability to identify cocaine — appellant has no cause for complaint. Conversely, Courts was not harmed if the military judge considered this prosecution evidence on only one of the matters to which it was relevant.
*290The laboratory analysis was neither relevant nor admissible if it did not concern the same substance that Whipple delivered to CWO Hampton.7 Thus, we must determine if the Government established a chain of custody on which to predicate admission of the laboratory analysis into evidence. Of course, trial of this case preceded our decision in United States v. Nault, 4 M.J. 318 (C.M.A. 1978). However, even if Nault applies fully here,8 we conclude that a chain of custody was established.
As Nault explains,
Generally fungible evidence becomes admissible and material through a showing of continuous custody which preserves the evidence in an unaltered state. United States v. Jones 404 F.Supp. 529, 542 (D.C.E.D.Pa. 1975); United States v. Bass, 8 U.S.C.M.A. 299, 24 C.M.R. 109 (1957). This may be shown by having the testimony of the handlers of the fungible goods produced in court.
4 M.J. at 319-20. We acknowledged in Nault, however, that it is not always necessary to call as a witness everyone who handled evidence in the chain of custody. Thus, in United States v. Bass, supra, evidence had been admitted even though one custodian in the chain did not testify at trial.
In Nault our references to “fungible goods” concerned a single small pill which was pink or purple in color. However, in the case at hand, we conclude that cocaine had been identified by its packaging and otherwise to such an extent that it was no longer “fungible” within the meaning of Nault.
Whipple delivered to CWO Hampton a “small white opaque plastic shopping type bag” containing six small plastic bags packaged in the same way and another packet wrapped in wax paper. Hampton testified that, after keeping these items in a safe for two days, he had delivered them on March 27th to Commander Coste, the ship’s executive officer. In turn, Lieutenant Commander Hamilton described how on April 9th, he had obtained from Coste one plastic bag containing six “baggies” of white powder and a paper packet of white powder. On that same day he had turned all these objects over to Special Agent Loveless of the Drug Enforcement Administration to take to that agency’s laboratory. Hampton’s testimony corresponded with prosecution exhibit 9, the receipt, to which the defense had no objection.
Of course, CWO Hampton testified that the last time he had seen the package which Whipple had delivered to him “was when it was withdrawn from the narcotics safe in sickbay and tested by federal officers.” However, it is not clear whether the “testing” to which he referred was performed at the DEA laboratory by Mr. Buer or instead was performed aboard the vessel. In either event, we do not equate it to the “tampering” mentioned in Nault.
Although Loveless was not called as a witness, his absence from the trial did not preclude proof of a chain of custody. The laboratory analysis by Mr. Buer, who did testify, was recorded on an official Drug Enforcement Administration form, which stated that the analysis had been completed on April 16, 1976, only a week after Loveless received the evidence. The gross weight of some 347 grams, which is recited in the lab analysis, is slightly more than twelve ounces9 — i.e., three quarters of a pound. Hampton testified that Whipple had turned over to him about three quarters of a pound of suspected cocaine.
According to the testimony of both men, Whipple had delivered to Hampton a plastic bag containing not only six smaller plastic bags but also a packet wrapped in waxlike paper. Buer received and tested a wax *291paper product. Moreover, when he completed his tests, Buer “sealed the material back in the original clear plastic bag” — a container which corresponds generally with the bag in which Whipple delivered the smaller package to Hampton. Admittedly, the DEA — sealed evidence envelope which Buer received contained a number of small plastic bags greater than that which Whipple had delivered to CWO Hampton, or which Hamilton had delivered to Loveless. This discrepancy does not suffice to establish “tampering”;10 indeed, its importance is minimal since Buer tested each small plastic bag and each contained cocaine.
On the top portion of the DEA Form which contains Buer’s laboratory analysis are various entries which purport to link Whipple to the items being submitted by Special Agent Loveless for laboratory analysis. Whether or not those entries are admissible as exceptions to the hearsay prohibition,11 Agent Loveless’ signature at two places on the same DEA Form is admissible to help establish that Buer made his laboratory analysis of the same items which Loveless had received from Lieutenant Commander Hamilton.
When an object is offered in evidence which bears initials purporting to be those of a person who at one time had possession of a similar object, the presence of the initials may help establish a chain of custody even though the person who affixed those initials is not called as a witness. Similarly, when small plastic bags containing a substance intended for laboratory analysis are accompanied by a document which bears the signature of a person who previously was in possession of similar bags, the presence of the signed document tends to show that the substance to be analyzed had been in the hands of the signatory. This inference is stronger here, since at one place on the form Loveless’ signature is accompanied by a date of April 9,1976 — the very day he received from Hamilton small plastic bags to be taken to the DEA laboratory.
Like the “manicured” marihuana involved in United States v. Fowler, 9 M.J. 149 (C.M.A. 1980), the packages of cocaine in the case at bar were not “fungible goods” within the contemplation of Nault. Although the prosecution did not exclude every possibility of tampering, it was not required to do so. Gass v. United States, 416 F.2d 767, 770 (D.C.Cir. 1969); United States v. Jones, 404 F.Supp. 529, 542-43 (E.D.Pa. 1975), affd. 538 F.2d 321 (3d Cir. 1976). Instead, “[t]he Court need only be satisfied that in reasonable probability the article had not been changed in important respects.” West v. United States, 359 F.2d 50, 55 (8th Cir. 1966), cert. denied, 385 U.S. 867, 87 S.Ct. 131, 17 L.Ed.2d 94 (1966); see United States v. Lane, 591 F.2d 961, 962 (D.C.Cir. 1979); United States v. Brown, 482 F.2d 1226, 1228 (8th Cir. 1973).
When we consider all the evidence, including the absence of “a minimal showing of ill will, bad faith, other evil motiva*292tion or some physical evidence of tampering,” United States v. Daughtry, 502 F.2d 1019, 1021 (5th Cir. 1974), we conclude that the military judge had before him credible evidence sufficient to link the cocaine tested by Buer with the material that Whipple purchased at Ed’s house in Callao, Peru, and later delivered to CWO Hampton — and which Whipple testified was cocaine. Therefore, the judge did not err in admitting prosecution exhibit 10, which contained the laboratory analysis, along with the testimony of Buer who had performed that analysis.
II

Defense Witness on Sentencing

Shortly before trial was to begin on the first day (it lasted two days), defense counsel submitted to trial counsel a request that the appellant’s sister be brought to court at government expense to testify as a material witness on sentencing. Ultimately, the judge denied the request and the parties entered into a stipulation of expected testimony. The appellant now complains of the denial of live sentencing testimony from his sister.
After disputing that a military accused had a constitutional12 or statutory13 right to a live witness in the sentencing stage of the trial (contra, United States v. Willis, 3 M.J. 94, 95 n.1 (C.M.A. 1977); United States v. Manos, 17 U.S.C.M.A. 10, 14, 37 C.M.R. 274, 278 (1967)), the Government finally acknowledges in its brief that paragraph 75 of the Manual for Courts-Martial, United States, 1969 (Revised edition), does encompass the personal appearance of such witnesses. Still, the Government denies that even this Manual provision authorizes compulsory process for such witnesses. In oral argument before this Court the Government retreated even further and conceded that compulsory process for sentencing witnesses is sometimes available — although not in every instance.
In United States v. Scott, 5 M.J. 431 (C.M.A. 1978), this Court announced the law to be established that an accused has the right “to have the testimony of a witness at either a trial on the merits or in a hearing in extenuation and mitigation.” (Footnote omitted.) Of course, the right extends only to witnesses whose testimony is material. United States v. Willis, supra; United States v. Carpenter, 1 M.J. 384 (C.M.A. 1976). Indeed, we believe that materiality to the issue before the court-martial14 is the standard whether the witness is to testify on the merits or on sentencing.
The real issue in Scott, however, was the same as in this case: If the testimony15 of a witness is material and so must be produced, in what form must it be produced? We answered: “Although live testimony of such a witness normally is imperative to the fairness of the process, occasionally some alternate form of testimony will pass muster under the facts and circumstances of a given case.” Id. at 432. And we concluded that it was the responsibility of the trial judge to determine in his discretion, upon proper motion, whether “some judicially accepted alternate form of testimony” was permissible in lieu of live testimony, being “scrupulous in assuring that the effect of the form of the testimony under the particular facts and circumstances of the case will not diminish the fairness of the proceedings.” Id.
In view of the substance of the expected testimony of appellant’s sister, the *293practical difficulties of producing it live, other live testimony on the same topic available to appellant, and the timing of the defense request,16 it is our judgment that the judge did not abuse his discretion in refusing to compel the Government to bring the witness to testify at the trial.
Ill
The decision of the United States Coast Guard Court of Military Review is affirmed.
COOK, J., concurs.

. Additionally, he was acquitted of introduction of cocaine onto his Coast Guard ship, of transfer of cocaine, and of conspiracy to possess cocaine.


. Whipple’s conviction for offenses involving the cocaine obtained during the same transaction was set aside by the court below and the charges were dismissed. United States v. Whipple, 4 M.J. 773 (C.G.C.M.R.1978).


. According to Whipple, “Ed” was not one of his own contacts but someone to whom Courts introduced him.


. Giermek was called as a government witness at the trial but declined to testify on grounds of self incrimination.


. According to Whipple, he bought approximately an ounce more of cocaine a day or two after the purchase he made with Courts.


. The initials of DEA Special Agent Loveless are “CEL.”


. If the military judge only used this evidence to help establish Whipple’s ability to recognize cocaine, reception of the evidence did not prejudice appellant; Whipple’s familiarity with cocaine was amply established by other evidence.


. An issue as to the retroactivity of United States v. Nault, 4 M.J. 318 (C.M.A. 1978), is now pending before this Court. United States v. Lewis, 8 M.J. 241 (C.M.A. 1980).


. One ounce is 28.3495 grams.


. It bears repeating what the Court recently said in United States v. Strangstalien, 7 M.J. 225, 229 (C.M.A. 1979) (footnote omitted):
[A]lso we presume the regularity of procedure in the handling and storage of the specimens to insure absolute identity between the items received, then analyzed, and this subsequent representation in the written report. This is, furthermore, in accord with the well-established rule of law that without a contrary showing, the presumption of regularity supports the official acts of public officials. . . [W]e presume regularity in the chemical laboratory business handling of the specimen absent contrary showing.
See United States v. Lane, 591 F.2d 961, 962 (D.C.Cir. 1979); Gallego v. United States, 276 F.2d 914, 917 n.2 (9th Cir. 1960).


. The opinions in United States v. Nault, supra, discuss this issue. Here the chain of custody receipt appears on the same form which contains the laboratory analysis. Moreover, DEA performs other functions besides criminal prosecution. However, Buer, the forensic chemist, gave no testimony about the DEA procedures for preparing such forms. For a recent case involving the admissibility of DEA forms containing a chemical analysis and a summary of information relating to the purchase of the narcotics analyzed, see United States v. Coleman, - F.2d - (D.C.Cir., July 11, 1980).


. U.S.Const. Amend. VI.


. Article 46, Uniform Code of Military Justice, 10 U.S.C. § 846.


. “Material evidence” has been defined as “[e]vidence which has an effective influence or bearing on [the] question in issue.” Black’s Law Dictionary, 881 (Fifth edition 1979). On the merits, the question in issue, naturally, is guilt or innocence, while on sentencing it is what sentence if any is “legal, appropriate, and adequate.” See para. 76a (1), Manual for Courts-Martial, United States 1969 (Revised edition).


. The Court there defined “testimony” as “verbal evidence, subject to the criteria of credibility, and tested by the same rules and manner as any other evidence.” United States v. Scott, 5 M.J. 431, 432 (C.M.A. 1978).


. The situs of the trial was Long Beach, California, and the home of the witness was Indianapolis, Indiana. Even though the trial defense counsel had represented the appellant from the beginning, through an Article 32 investigation, she waited until the morning of the trial to raise this matter with her counterpart for the Government.